Case 13-40740        Doc 51     Filed 02/11/19     Entered 02/11/19 16:41:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 40740
         Otis D Durley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/17/2013.

         2) The plan was confirmed on 01/07/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/07/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/20/2017, 11/17/2017, 07/16/2018.

         5) The case was Dismissed on 10/30/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-40740              Doc 51           Filed 02/11/19    Entered 02/11/19 16:41:11                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $36,990.00
           Less amount refunded to debtor                                   $650.00

 NET RECEIPTS:                                                                                             $36,340.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,345.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,455.43
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $5,800.43

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal       Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Allied Collection Svcs (Original Credito   Unsecured         149.00           NA              NA            0.00        0.00
 Allied Collection Svcs (Original Credito   Unsecured           0.00           NA              NA            0.00        0.00
 Americredit Financial Ser Inc              Secured       26,749.70     26,749.70        26,749.70     26,547.42    3,992.15
 Cash Jar                                   Unsecured         625.00           NA              NA            0.00        0.00
 Cavalry Portfolio Services LLC             Unsecured           0.00      3,188.87        3,188.87           0.00        0.00
 Cavalry Portfolio Services LLC             Unsecured           0.00        944.96          944.96           0.00        0.00
 Ccs/Cortrust Bank                          Unsecured         416.00           NA              NA            0.00        0.00
 CorTrust Bank                              Unsecured         416.00           NA              NA            0.00        0.00
 Department Of Education                    Unsecured      1,861.00       1,847.63        1,847.63           0.00        0.00
 GECRB/Sams                                 Unsecured      1,790.00            NA              NA            0.00        0.00
 General Revenue Corp                       Unsecured      5,101.00            NA              NA            0.00        0.00
 Global Network                             Unsecured      2,860.00            NA              NA            0.00        0.00
 Illinois Collection Service                Unsecured         223.00           NA              NA            0.00        0.00
 Illinois Collection Service                Unsecured         130.00           NA              NA            0.00        0.00
 Merchants Credit Guide (Original Credito   Unsecured         229.00           NA              NA            0.00        0.00
 Palisades Collection LLC                   Unsecured            NA         383.33          383.33           0.00        0.00
 Palisades Collection LLC                   Unsecured           0.00        864.19          864.19           0.00        0.00
 Resurgent Capital Services                 Unsecured         301.00        272.79          272.79           0.00        0.00
 Resurgent Capital Services                 Unsecured            NA         679.69          679.69           0.00        0.00
 Santander Consumer USA                     Secured        6,188.00       7,263.86        7,263.86           0.00        0.00
 Sprint Corp                                Unsecured           0.00        371.23          371.23           0.00        0.00
 Trident Asset Management                   Unsecured          55.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-40740        Doc 51      Filed 02/11/19     Entered 02/11/19 16:41:11             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $34,013.56         $26,547.42           $3,992.15
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $34,013.56         $26,547.42           $3,992.15

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,552.69               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,800.43
         Disbursements to Creditors                            $30,539.57

 TOTAL DISBURSEMENTS :                                                                     $36,340.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
